DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/29/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  Claim 1 discloses the limitation “to reduce diffraction pattern relative to a tessellated electrode pattern with Euclidean geometry” and in claim 13 “to reduce diffraction relative to a pattern having repeating rows and columns of holes”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2012/0092754, hereinafter Yu in view of Vilupuru et al. (2013/0268071), hereinafter Vilupuru.
Regarding claim 1, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042) comprising:  a transparent first layer coated with a planar first electrode (120, pixel electrode) (paragraph 0043); a second layer coated with a planar second electrode (220, common electrode) (paragraph 0043); a third electrode (300, membrane layer) having a grid structure (310, plurality of hole patterns) (paragraph 0055); a cell gap between said third layer and said second electrode (figure 2 shows the portion between the partition walls 130); said cell gap (pixel areas) including a colloidal dispersion of first particles and second particles (150, charged particles) (paragraph 0052); said first particles having a first charge (positive charge) and a first optical property (colored particle) (paragraph 0052); said second particles having a second charge (negative charge) different from said first charge (positive charge) and a second optical property (colored particle) different from said first particles (particle 0052 disclose two sets of colors and two different charges); wherein said third electrode (300, membrane layer) is separated from said first electrode (120, pixel electrode) and said second electrode (220, common electrode) (paragraph 0043); and wherein said grid structure (310, plurality of hole patterns) comprises a plurality of tessellated electrodes with non- Euclidean geometry (figure 5 and paragraph 0052).
Yu fails to disclose a foraminous insulating third layer between said first layer and said second layer and wherein the grid structure is to reduce diffraction pattern relative to a tessellated electrode pattern with Euclidean geometry.
It has been held that a recitation " to reduce diffraction pattern relative to a tessellated electrode pattern with Euclidean geometry " with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).
With respect to the functional language of claim 1, the functional recitation that " to reduce diffraction pattern relative to a tessellated electrode pattern with Euclidean geometry " has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set forth in 35 USC § 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279.
Vilupuru disclose a foraminous layer to reduce diffraction pattern relative to a tessellated electrode pattern with Euclidean geometry (paragraph 0220 discloses reducing visible diffraction patterns subsequently because of the hole pattern.
Regarding claim 2, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), where said first charge has a positive polarity and said second charge has a negative polarity (paragraph 0052).
Regarding claim 3, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), where said first charge is different in magnitude than said second charge, such that said first particles and said second particles have different voltage thresholds for movement (paragraph 0052 discloses positive and negative charges).
Regarding claim 4, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), further comprising an insulating layer adjacent said first electrode, said third electrode on a side of said insulating layer opposite said first electrode (paragraph 0048).
Regarding claim 5, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), further comprising an electrically insulating adhesive (230, adhesive layer) between said first electrode, said third electrode (paragraph 0043).
Regarding claim 6, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said third electrode (300, membrane layer) is a conductive adhesive, binding said laminate together (paragraph 0044).
Regarding claim 7, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first layer is transparent, said first electrode is transparent, said second layer is transparent, said second electrode is transparent, and said laminate is a smart window (paragraphs 0043 and 0049 discloses indium tin oxide; which is transparent).
Regarding claim 8, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first optical property is opaque and said second optical property is transparent to visible light and absorbs infrared light (paragraphs 0052 and 0062).
Regarding claim 9, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first optical property is opaque and said second optical property is optically scattering to visible light spectrum (paragraphs 0052 and 0062).
Regarding claim 10, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first optical property and said second optical property are colors (paragraph 0052).
Regarding claim 11, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first optical property is a color and said first particles transmit primarily blue light and wherein said second optical property is a color and said second particles transmit at least most of red light (paragraph 0052).
Regarding claim 12, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first optical property and said second optical property are colors that are complementary (paragraph 0052).
Regarding claim 13, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said third layer defines a pattern of holes, effective to reduce diffraction relative to a pattern having repeating rows and columns of holes (paragraphs 0052 and 0055 and figure 5).
Regarding claim 14, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said pattern of holes has multiple spiral rows of holes (paragraph 0083 disclose the pattern holes can be a variety of shapes).
Regarding claim 15, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said pattern of holes forms a Conway pinwheel pattern (paragraph 0083 disclose the pattern holes can be a variety of shapes).
Regarding claim 16, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said cell gap between said third layer and said second electrode is supported by a spacer layer (130, partition walls) (paragraph 0045).
Regarding claim 17, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said laminate is flexible, wherein said laminate is adhered to a glass panel (210, transparent glass substrate) (paragraph 0043).
Regarding claim 18, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said first layer and said second layer are glass (paragraph 0043).
Regarding claim 19, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein one of said first layer and said second layer is rigid and the other of said first layer and said second layer is a flexible film (paragraph 0043).
Regarding claim 20, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said third layer defines a continuous spacer and wherein said third electrode is on a top surface of said continuous spacer, wherein said continuous spacer defines a plurality of closed cells (figure 2).
Regarding claim 21, Yu discloses, in figure 2, a laminate including electro kinetic pixels (electrophoretic display device) (paragraph 0042), wherein said third layer comprises a mesh pattern (paragraph 0054).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872